Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    	This communication is an Examiner’s reasons for allowance in response to application filed on 11/19/18, assigned serial 16/303100 and title “Self-moving robot, map building method, and map invoking method for combined robot”.
2.    The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a self-movement robot comprising a control center obtains three-dimensional map information of a working region according to a coordinate of a discrete point forming a two-dimensional map information collected by a first distance sensor and a spatial height information of the discrete point collected by a second distance sensor, and


the three-dimensional map information is used to plan a walking path in the working region for the robot.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 4, the prior art of record does not disclose a map building method comprising collecting spatial height information above a working surface in real-time by obtaining three-dimensional map information of a working region according to a coordinate of a discrete point forming a two-dimensional map information and the spatial height information of the discrete point, and saving the three-dimensional map information.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 1-8, and 11-16 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/Primary Examiner, Art Unit 3664